Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 25-50 filed on 1/27/21 are present and under consideration.
2.					Priority
Receipt is acknowledged of papers (foreign priority to EUROPEAN PATENT OFFICE (EPO) 18306447.6, filed 11/05/2018; EUROPEAN PATENT OFFICE (EPO) 18306020.1, filed 07/27/2018) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.	Information Disclosure Statements filed 1/27/21, 7/7/21 & 12/3/21 are acknowledged. A signed copy for each of the IDS is provided with this Office Action. 
5.					Claim Objections
Claim 1 is objected to because of the following:  Claim 25 and all claims reciting sequence identification number must recite in the correct format, for example SEQ ID NO: 1. Such formatting and correction is required at least for claims 25, 37, 38, 41 & 42.  
6.					Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,320. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
The patent claim 1 is drawn to as follows:
An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+S248, E173, L202, N204, F208, A172+A209, G39, A103, L82, G53, L104, L107, L119, A121, L124, I54, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198, V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, S1, Y4, Q5, R6, N9, S13, T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, S145, K147, T160, N162, S181, Q189, N190, S193, T194, N204, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, (iii) has a polyester degrading activity and (iv) exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.
Claim 7 is drawn to:  The esterase variant of claim 1, comprising one or more amino acid substitution(s) as compared to SEQ ID NO: 1 at a position selected from T61, Y92 and V177, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and wherein the substitutions are different from T61A/G, Y92A and V177A.
Instant claim 25 is drawn to as follows:
	25. An esterase which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID No1, (ii) contains at least four substitutions at positions selected from F208, D203, S248, V170, V177, T176, T61, S65, N211 or Y92 as compared to the amino acid sequence SEQ ID No1, and (iii) exhibits increased polyester degrading activity and/or increased thermostability as compared to the esterase of SEQ ID No1.
Given the fact pattern of the instant case as well as the patent there is over-lap of at least 4 variants viz.  D203+S248, F208 & V170 (in claim 1 of the patent), 2 variants viz. Y92A and V177A (in claim 7 of the patent), whereby the patented claims reads upon or anticipates the instant claims.

7.	Claims 25-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,590,401. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
	Claim 1 of US Patent No. 10,590,401 reads as follows:
	An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has at least one amino acid substitution at a position selected from T157, T176, S65, P58, A62, A64, L67, A68, N85, T86, R89, D91, P93, R96, G128, M131, G133, G134, T153, P154, H156, A178, P179, H183, S206, P210 or N211, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and (iii) exhibits increased polyester degrading activity compared to an esterase of SEQ ID NO: 1.
	Claim 4 of US Patent No. 10,590,401 reads as follows:
	4. The esterase variant according to claim 1, wherein said esterase further comprises at least one substitution at a position selected from G59, Y60, T61, D63, S66, F90, Y92, H129, G132, W155 and V177.
Instant claim 25 is drawn to as follows:
	25. An esterase which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID No1, (ii) contains at least four substitutions at positions selected from F208, D203, S248, V170, V177, T176, T61, S65, N211 or Y92 as compared to the amino acid sequence SEQ ID No1, and (iii) exhibits increased polyester degrading activity and/or increased thermostability as compared to the esterase of SEQ ID No1.
	Given the fact pattern of the instant case as well as the patent there is over-lap of several variants as shown above in bold, especially the combination of variants in claims 1 & 4 whereby the patented claims reads on or anticipates the instant claims.
8.	Claims 25-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,784. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
	Patented claim 1 is drawn to:
1.	An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, (ii) has at least one amino acid substitution at a position selected from F208, T157, T176, S65, P58, A62, A64, L67, A68, N85, T86, R89, D91, P93, R96, G128, M131, G133, G134, L152, T153, P154, H156, A178, P179, H183, S206, A209, P210, N211, W155, Y60, T61, D63, S66, F90, Y92, H129, V177 wherein the substitutions are different from Y60A/F, T61A/G, A62G/S, D63T/R, S66A, F90A/R/Y, Y92A, H129W and V177A or at least one amino acid substitution selected from G53L, A121R/W and V170I, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1 and (iii) exhibits a polyester degrading activity.
Given the fact pattern of the instant case as well as the patent there is over-lap of at least 7 variants  (see the bolded positions in claim 1 of the patent), whereby the patented claims reads upon or anticipates the instant claims.

9,	Claims 25-50 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-20 of co-pending Application No. 16/812,405 This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows: 
Co-pending application claim 1 is drawn to as follows:
An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+5248, E173, L202, N204, A172+A209, V28, S29, R30, L31, S32, V33, S34, G35, F36, G37, G38, G39, A103, L82, G53, L104, L107, L119, A121, L124, 154, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198, V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, 51, Y4, Q5, R6, N9, S13, T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, 5145, K147, T160, N162, 5181, Q189, N190, S193, T194, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258 or at least one amino acid substitution selected from V177I, Y92G/P, F208I/W, T61M, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
Instant claim 25 is drawn to as follows:
	25. An esterase which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID No1, (ii) contains at least four substitutions at positions selected from F208, D203, S248, V170, V177, T176, T61, S65, N211 or Y92 as compared to the amino acid sequence SEQ ID No1, and (iii) exhibits increased polyester degrading activity and/or increased thermostability as compared to the esterase of SEQ ID No1.
Given the fact pattern of the instant case as well as the co-pending application there is over-lap of several variants as shown above in bold, whereby the co-pending claims reads upon or anticipates the instant claims.
10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940